                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

RONALD LONGALE,                             *
                                            *
              Plaintiff,                    *
                                            *
       v.                                   *       Civil Action No. 14-cv-14217-IT
                                            *
                                            *
JOHN GRONDOLSKY, et al.,                    *
                                            *
              Defendants.                   *

                                            ORDER

                                      November 14, 2018

TALWANI, D.J.

       After considering the Magistrate Judge’s October 22, 2018, Report and Recommendation

[#111], and noting that there has been no objection, the court hereby ACCEPTS and ADOPTS

the Report and Recommendation [#111] for the reasons set forth therein. Plaintiff’s claims

against Defendant Harry Smith and medical malpractice claims against the United States are

DISMISSED for failure to prosecute.

       IT IS SO ORDERED.

                                                           /s/ Indira Talwani
                                                           United States District Judge
